Exhibit 10.10
MERCK & CO., INC.
SPECIAL SEPARATION PROGRAM
FOR
“SEPARATED” EMPLOYEES
Eligible Employees: Employees of Merck & Co., Inc. who are not subject to a
collective bargaining agreement and:
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between January 1, 2009 through December 31, 2011; and
(2) who, as of their Separation Date are

  •   Less than age 49; or     •   At least age 49 but not yet age 64 with less
than 9 years of Credited Service

Effective Date: As of January 1, 2009

 



--------------------------------------------------------------------------------



 



This document summarizes the benefits for which a “Separated Employee” may be
eligible under the Special Separation Program and other Merck employee benefit
plans and programs. Unless otherwise noted below, the terms and conditions of
Merck’s employee benefit plans and programs applicable on an employee’s
termination of employment from Merck are as described in the applicable sections
of the current Merck Benefits Book (and applicable summaries of material
modification) previously provided to you or provided to you with this Brochure,
as such plans and programs (and the applicable sections of the Merck Benefits
Book) may be amended from time to time. (A copy of the applicable sections of
the Merck Benefits Book (and applicable summaries of material modification) can
be obtained on line at http://humres.merck.com/benefit/about_benefits_book.html
or www.merck.com/benefits or by calling the Merck Benefits Service Center at
1-800-666-3725). However, to the extent that the terms below differ from those
described in the applicable sections of the current Merck Benefits Book (and
applicable summaries of material modification), this communication constitutes a
summary of material modifications and should be kept with that book.
“Separated Employees” are certain nonunionized Merck & Co., Inc. employees
(1) who experience a Separation From Service (as that term is defined in the
Separation Benefits Plan) on or between January 1, 2009 through December 31,
2011; and
(2) who, as of their Separation Date, is:

  •   Less than age 49 or     •   At least age 49 but not yet age 64 with less
than nine years of Credited Service

Separated Employees are only those employees who are designated by Merck as
“Separated Employees.” “Separated Employees” do not include employees who
terminate employment in any way that does not constitute a Separation From
Service as determined by Merck, including employees who resign for any reason.
Benefits described in this Brochure only apply to Separated Employees and do not
apply to any other Merck employees.
If you have been designated as a Separated Employee, the Company will provide
you with a separation letter (the “Separation Letter”) that will describe the
Special Separation Program benefits for which you are eligible and include a
release of legal claims against the Company, and may also include other terms,
such as non-solicitation and non-competition provisions, as the Company in its
sole discretion decides to include. In order to receive the benefits under the
Special Separation Program, you must sign and return the Separation Letter by
the date stated in the letter (the “Separation Letter Return Date”) and, if a
revocation period is applicable to you, not revoke the letter within the
revocation period.

2



--------------------------------------------------------------------------------



 



Special Separation Program
All benefits under this Special Separation Program are contingent upon the
Separated Employee signing (and, if a revocation period is applicable, not
revoking) the Separation Letter. They consist of:

  •   Separation Pay     •   Outplacement Services     •   Eligibility for
continued medical, dental and life insurance benefits     •   Eligibility for a
special payment in lieu of an AIP/EIP bonus for the performance year in which
his or her Separation Date occurs if his or her Separation Date occurs after
June 30 and on or before December 31 of that performance year     •  
Eligibility for extended use of the day care center

Separation Pay, Outplacement Benefits and continued medical, dental and life
insurance benefits are described in the Separation Plan SPD distributed with
this Brochure.
This Brochure describes the following:

  •   the eligibility for extended use of the day care center, if applicable,
under the Special Separation Program in exchange for signing and not revoking
the Separation Letter;     •   the benefits for those Separated Employees who do
not sign, or who sign and, if a revocation period is applicable to them, later
revoke, the Separation Letter; and     •   the terms and conditions of certain
Merck benefit plans and programs as they apply to any separated employee without
regard to whether they sign the Separation Letter.

3



--------------------------------------------------------------------------------



 



Medical (including Prescription Drug) and Dental
Medical (including Prescription Drug) and Dental — If You Do Not Sign the
Separation Letter
If you do not sign the Separation Letter (or if a revocation period is
applicable to you, you revoke the Separation Letter), your medical and dental
coverage options in effect on your Separation Date will continue under Merck’s
medical and dental plans (as they may be amended from time to time) until the
end of the month following the calendar month in which your Separation Date
occurred. At the end of that period, you will be eligible to elect to continue
your coverage in accordance with COBRA for up to 18 months from your Separation
Date. If you have no medical and/or dental coverage under Merck’s medical and
dental plans on your Separation Date, you will not have medical and/or dental
coverage, as applicable, after your Separation Date nor will you be eligible to
elect such coverage under COBRA.
Special Separation Program — Medical (including Prescription Drug) and Dental —
If You Sign the Separation Letter
Under the Special Separation Program, if you sign the Separation Letter (and if
a revocation period is applicable to you, do not revoke the Separation Letter),
you will be eligible to continue medical and dental coverage under Merck’s plans
(as they may be amended from time to time) for the Separation Pay Period as more
fully described in the Separation Plan SPD. If the Separation Pay Period is less
than six months, you may continue medical and dental coverage for six months.
Your contributions to continue such coverage will be the same as the
contributions for active employees, as they may change from time to time and
will be payable to Merck (or its designee) in the time and manner specified by
Merck from time to time. If you do not pay the required contributions to Merck
(or its designee) in the time and manner specified by Merck from time to time,
your coverage will be terminated and it will not be reinstated. Provided you
have paid the required contributions to continue coverage, at the end of the
Separation Pay Period or, if the Separation Pay Period is less than 6 months, at
the end of the 6-month period during which medical and dental coverages are
provided, you may elect to continue your coverage in accordance with COBRA for
up to an additional 18 months.
Continuation of medical and dental coverages under the Special Separation
Program is subject to the early forfeiture provisions described in the
Separation Plan SPD.

4



--------------------------------------------------------------------------------



 



Life Insurance
Life Insurance — If You Do Not Sign the Separation Letter
If you do not sign the Separation Letter (or if a revocation period is
applicable to you, you revoke the Separation Letter), your employee group term
life, dependent life, and survivor income protection will continue for 31 days
after your Separation Date. After this 31-day period you may elect to continue
these coverages at the level in effect on your Separation Date under Merck’s
Life Insurance Plan (as it may be amended from time to time). You may continue
these coverages at your cost for up to the earlier of 30 months from your
Separation Date or age 65. If you wish to continue your survivor income
protection and/or your dependent life coverage, you must continue your employee
group term life (basic and optional). To continue your life insurance
coverage(s) you must contact the Merck Benefits Service Center (1-800-666-3725)
within 31 days after your Separation Letter Return Date and you must pay the
applicable premium in the time and manner specified by Merck. If you fail to pay
the premium in the time and manner specified by Merck, your coverage(s) will be
terminated and they will not be reinstated. If you are interested in continuing
your coverage(s), contact the Merck Benefits Service Center (1-800-666-3725) for
more information.
Your accidental death and dismemberment coverage ends on your Separation Date.
A full month’s premium may be deducted from your paycheck for the month in which
your Separation Date occurs.
Special Separation Program — Life Insurance — If You Sign the Separation Letter
Under the Special Separation Program, if you sign the Separation Letter (and if
a revocation period is applicable to you, do not revoke the Separation Letter),
your basic employee group term life insurance coverage will continue under
Merck’s Life Insurance Plan (as it may be amended from time to time) until the
earlier of (i) last day of the month in which the Separation Pay Period ends,
or, if the Separation Pay Period is less than 6 months, then for 6 months
beginning on the first of the month coincident with or following your Separation
Date as more fully described in the Separation Plan SPD, or (ii) age 65. If your
basic employee group term life coverage is under the “Old Format” (that is,
equal to 2x base pay), your contributions to continue such coverage will be the
same as the contributions for active employees, as they may change from time to
time and will be payable to Merck (or its designee) in the time and manner
specified by Merck from time to time. If you do not pay the required
contributions to Merck (or its designee) in the time and manner specified by
Merck from time to time, your

5



--------------------------------------------------------------------------------



 



coverage will default to “New Format” (that is 1x base pay). No contributions
are required if your basic employee group term life coverage is under the “New
Format” (that is 1x base pay). Continuation of basic life insurance under the
Special Separation Program is subject to the early forfeiture provisions
described in the Separation Plan SPD.
If you sign the Separation Letter (and if a revocation period is applicable to
you, do not revoke the Separation Letter) and your basic life insurance
continues, you may also continue optional term life, dependent life and survivor
income protection at your cost for up to the earlier of 30 months from your
Separation Date or age 65. If you wish to continue your survivor income
protection and/or your dependent life coverage, you must continue your optional
employee group term life. To continue your optional life insurance coverage(s)
you must contact the Merck Benefits Service Center (1-800-666-3725) within
31 days after your Separation Letter Return Date and you must pay the applicable
premium in the time and manner specified by Merck. If you fail to pay the
premium in the time and manner specified by Merck, your optional coverage(s)
will be terminated and they will not be reinstated. If you are interested in
continuing your optional coverage(s), contact the Merck Benefits Service Center
(1-800-666-3725) for more information. After the Separation Pay Period, you may
continue your basic employee group term life coverage at your cost for the
remainder of the period ending at the earlier of the expiration of the 30-month
period from your Separation Date or age 65. At that time, if you are interested
in continuing your basic life coverage, you must contact the Merck Benefits
Service Center (1-800-666-3725).
If your basic life insurance ends as a result of the early forfeiture provisions
of the Separation Benefits Plan, you will not be allowed to continue your
optional coverages under the 30-month continuation provisions. See the life
insurance section of the Merck Benefits Book (and applicable summaries of
material modification) for description of conversion rights.

6



--------------------------------------------------------------------------------



 



The chart below is provided for your convenience to compare the medical, dental
and life insurance benefits offered under the Special Separation Program to the
normal plan provisions.

              Regular Plan   Special Separation     Provisions   Program (if
sign letter)
Medical, Dental,
Prescription Drug
  Benefits continue to the end of the month following the month in which your
Separation Date occurs; eligible for COBRA afterward   Benefits continue to the
end of the month in which the Separation Pay Period ends (or a minimum of
6 months), provided you pay the applicable employee contributions in the time
and manner specified by Merck (or its designee); eligible for COBRA afterward
 
       
Basic Employee Term Life Insurance (New Format-maximum 1x base pay; Old Format
-2x base pay)
  Coverage at level in effect on Separation Date continues for 31 days; you may
elect to continue coverage for up to 30 months (but not beyond age 65) from your
Separation Date at your cost   Coverage continues to the end of the month in
which the Separation Pay Period ends (or a minimum of 6 months) (but not beyond
age 65), provided you pay the applicable employee contributions in the time and
manner specified by Merck (or its designee); you may elect to continue coverage
for the balance of up to 30 months (but not beyond age 65) from your Separation
Date at your cost
 
       
Optional Employee
Group Term Life,
Dependent Life,
Survivor Income
  Coverage at level in effect on your Separation Date continues for 31 days; you
may elect to continue coverage for up to 30 months (but not beyond age 65) from
your Separation Date at your cost   Coverage at level in effect on your
Separation Date continues for 31 days; you may elect to continue coverage for up
to 30 months (but not beyond age 65) from your Separation Date at your cost
 
       
AD&D
  No coverage   No coverage

Merck On-Site Day Care Centers
If your child is enrolled in a Merck on-site day care center, the child can
remain enrolled at the center until the Separation Letter Return Date. If you
sign the Separation Letter and your child is in an infant, toddler or preschool
room as of your Separation Date, he/she may continue at the day care center
until the third month anniversary of your Separation Date; a child in
kindergarten as of your Separation Date may continue until the end of the
calendar week in which kindergarten graduation occurs; provided that continued
enrollment is subject to your continuing to abide by the rules and regulations
of the day care center and the terms of the Separation Letter. Continuation for
the first three months shall be at the regular tuition rate. For kindergarten
children continuing after the first three months, there may be an additional
charge.
Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—
As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when a Separated Employee’s Separation Date occurs
during a performance year. Actual AIP/EIP bonuses with respect to the

7



--------------------------------------------------------------------------------



 



performance year immediately preceding the Separated Employee’s Separation Date
may be paid to employees whose employment terminates between January 1 and the
time AIP/EIP bonuses are paid for that year to other employees . No AIP/EIP or
special payment in lieu of a bonus with respect to the performance year in which
the Separation Date occurs is payable for any employee separated January 1
through June 30, inclusive. A special payment in lieu of a bonus is payable
under this program with respect to the performance year in which the Separation
Date occurs only for employees whose Separation Dates occur on or after July 1
and on or before December 31 of that performance year. For executives who are
listed in the Summary Compensation Table for the most recent proxy materials
issued by the Company in connection with the annual meeting of shareholders, the
amount of payment in lieu of EIP award, if any, will be guided by the following
principles, but the Company retains complete discretion to pay more, or less,
than those amounts. The Company reserves the right to treat the payment of
AIP/EIP bonuses and/or the special payments in lieu of AIP/EIP bonuses as
supplemental wages subject to flat-rate withholding (that is, not taking into
account any exemptions).
If Your Separation Date occurs between January 1 and prior to the time AIP/EIP
bonuses are paid for the prior performance year
If your Separation Date occurs on or after January 1 and prior to the day
AIP/EIP bonuses for the prior performance year are paid to other Merck
employees, you will be eligible for consideration for an AIP/EIP bonus with
respect to the prior complete performance year on the same terms and conditions
as other Merck employees. Provided you are in a class of employees eligible for
an AIP/EIP, your AIP/EIP bonus, if any, will be paid to you at the same time
AIP/EIP bonuses are paid to other Merck employees or will be deferred in
accordance with your applicable deferral election for that AIP/EIP performance
year, as applicable. Eligibility for consideration for AIP/EIP bonus is not
contingent upon your signing the Separation Letter. You will not be eligible for
any AIP/EIP or payment in lieu of an AIP/EIP for the performance year in which
your Separation Date occurs.
If Your Separation Date occurs between the time AIP/EIP bonuses for the prior
performance year are paid and June 30
If your Separation Date occurs after AIP/EIP bonuses for the prior performance
year are paid to other Merck employees and on or before June 30, you will not be
eligible for consideration for an AIP/EIP bonus or the special in lieu of bonus
payment described below whether or not you sign the Separation Letter.

8



--------------------------------------------------------------------------------



 



If Your Separation Date occurs after June 30 and on or before December 31
If your Separation Date occurs after June 30 and on or before December 31, a
special payment in lieu of an AIP/EIP with respect to the performance year in
which your Separation Date occurs may be paid only if you sign (and, if a
revocation period is applicable to you, do not revoke) the Separation Letter.
The special payment, if any, will be calculated based on the target bonus
applicable to you under the Annual Incentive Program/Executive Incentive Program
with respect to the current performance year and the number of full and partial
months you worked in the current performance year and is subject to adjustment
by the Company in its sole discretion based on a variety of factors, including
but not limited to your documented poor or extraordinary performance in the
current performance year. If you receive a special payment in lieu of an AIP/EIP
bonus, it will be paid to you (less applicable withholding) as soon as
administratively feasible following your Separation Date. However, if you
elected to defer your AIP/EIP bonus, that election will apply to payments made
in lieu of AIP/EIP bonus.
OTHER BENEFITS AND PROGRAMS
Stock Options, Restricted Stock Units and Performance Stock Units
Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.
Outstanding Stock Options, RSUs and PSUs
Whether you sign the Separation Letter or not, the separation provisions
applicable to stock options, RSUs and PSUs will apply to any outstanding
incentives you hold on your Separation Date. The separation provisions may
differ based on the grants. IT IS YOUR RESPONSIBILITY TO FAMILIARIZE YOURSELF
WITH THE TERMS OF INDIVIDUAL GRANTS.
Stock Options (separation terms)

Generally, for outstanding annual and quarterly stock option grants made prior
to 2001, the terms are:

9



--------------------------------------------------------------------------------



 



Vested options will expire upon the earlier of (i) the day before the one-year
anniversary of your Separation Date or (ii) the original 10-year expiration
date.
Generally, for outstanding annual and quarterly stock option grants made in 2001
and thereafter:
Unvested options will vest on the Separation Date. You will then have two years
to exercise them and previously vested grants. All outstanding vested
options—including those previously vested—will expire on the day before the
second anniversary of your Separation Date (or their original expiration date,
if earlier).
Key R&D, MRL and MMD new hire stock option grants and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.
If you are later rehired, stock options that are unexercised and outstanding on
your rehire date will be reinstated to active status as if your employment had
not been interrupted.
RSUs (separation terms)
Under the separation provisions of the RSUs, a pro rata portion of your annual
grants of restricted stock units, if any, generally will vest and become
distributable at the same time as if your employment had continued. See the term
sheets applicable to RSUs granted to you, if any.
PSUs (separation terms)
Under the separation provisions of the PSUs, a pro rata portion of your annual
grant of performance share units, if any, will be payable when the distribution,
if any, with respect to the applicable performance year is made to active
employees. See the term sheets applicable to PSUs granted to you, if any.
If you have any question about your stock options, RSUs or PSUs, you can call
the HR Service Center at 1-866-MRK-HR4U (1-866-675-4748).
* * *
The following describes the terms and conditions of certain Merck benefit plans
and programs as they apply to employees whose employment with Merck terminates
for any reason. For additional information, see the applicable sections of the
current Merck Benefits Book (and applicable summaries of material modification).

10



--------------------------------------------------------------------------------



 



Dependent Care Reimbursement Account
Your participation in the Dependent Care Reimbursement Account (“DCRA”) ends on
your Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after Merck employment ends) can be
reimbursed but only up to the amount actually contributed to the account. Claims
for those expenses must be submitted to Horizon Blue Cross Blue Shield by
April 15th of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.
Financial Engines
Your eligibility to use the Financial Engines financial planning tool will end
on your Separation Date.
Financial Planning
If you elected Financial Planning, you will continue in this benefit through the
remainder of the calendar year in which your Separation Date occurs. Your
remaining cost for this benefit will be deducted from your final pay check, or,
if necessary, from any Separation Pay paid pursuant to the Separation Benefits
Plan. Your Financial Planning election is irrevocable and cannot be changed.
Flexible Benefits Program
The Flexible Benefits Program consists of the following Merck plans and
programs: medical, dental, vision, health care and dependent care reimbursement
accounts, financial planning, life insurance (including basic and optional term
life, dependent term life, survivor income and accidental death and
dismemberment), long term care and long term disability. Your participation in
these plans ends as described elsewhere in this communication. However, a full
month of contribution/premium for your coverage under these plans in effect on
your Separation Date may be deducted from your paycheck for the month in which
your Separation Date occurs.
Health Care Reimbursement Account
Your participation in the Health Care Reimbursement Account (“HCRA”) ends on
your Separation Date, unless you elect to continue to participate in accordance
with COBRA for the remainder of the calendar year in which your Separation Date
occurs. If you elect to continue participation in HCRA under COBRA, you must
make your required contributions on an after-tax basis. Eligible expenses
incurred while you participate in HCRA during the calendar year in which your
Separation Date occurs can be reimbursed up to your entire elected amount.

11



--------------------------------------------------------------------------------



 



Claims incurred after your participation in HCRA ends cannot be reimbursed, no
matter how much money is left in the account. Claims for expenses incurred
during the calendar year in which your Separation Date occurs and while you are
a participant in HCRA must be submitted to Horizon Blue Cross Blue Shield by
April 15 of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.
Long Term Care
If you elected coverage under Merck’s Long Term Care Plan for you (or your
spouse or same-sex domestic partner), that coverage will end on your Separation
Date. However, if you want to continue coverage without interruption, you must
contact CNA (the insurer) and pay your first quarterly premium to CNA within
31 days after the last day of the month in which your Separation Date occurs.
For more information (and to request the necessary forms) contact CNA directly
at 1-800-528-4582.
Long Term Disability
Your participation in the Long Term Disability Plan will end on the last day of
the month in which your Separation Date occurs. In other words, you must have
satisfied the 26-week eligibility period by the end of the month that includes
your Separation Date to be eligible for LTD benefits. If you are disabled and
receiving income replacement benefits under the Long Term Disability Plan on
your Separation Date, those benefits will continue in accordance with the terms
of the Long Term Disability Plan. However, Separation Pay paid by the Company
under the Special Separation Program will act as an offset from benefits payable
under the Long Term Disability Plan (meaning the LTD benefits will be reduced by
Separation Pay).
Pension
If you have at least 5 years of Vesting Service (as that term is defined in the
Retirement Plan) as of your Separation Date, you will be a “terminated vested”
participant in the Retirement Plan. This means that your employment will have
terminated before you were eligible to “retire” from active service with the
Company (generally, age 55 with at least 10 years of Credited Service (as that
term is defined in the Retirement Plan)) and that you have a “vested” pension
under the Retirement Plan.
If you are a “terminated vested” participant, your benefits under the Retirement
Plan must begin no later than the first day of the month following age 65 after
your employment terminates. However, you can start receiving a reduced benefit
on the first day of any month after you reach age 55. The early payment
reduction for a “terminated vested” participant is an “actuarial” reduction.
That is,

12



--------------------------------------------------------------------------------



 



your life expectancy and certain other actuarial assumptions are used in
calculating the reduction amount. You should expect this to reduce your benefits
substantially because by commencing your benefit early, you receive benefits
earlier and for a longer period. A table illustrating examples of actuarial
reductions from the age 65 benefit and a more detailed explanation of the
benefits for “terminated vested” participants can be found in the Salaried
Retirement Plan section of the current Merck Benefits Book (and applicable
summaries of material modification). If you do not have at least 5 years of
Vesting Service as of your Separation Date, you will not be eligible for a
benefit under the Retirement Plan.
After you leave the Company, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your life
income will be at age 65. This will be sent to you within approximately one year
from your Separation Date. If any portion of your benefit is from a different
plan, such as the Retirement Plan for Hourly Employees of Merck & Co., Inc.,
there is an offset which reduces the benefit from the Retirement Plan. The
aggregate lump sum benefit payable from two different plans generally differs
slightly from a lump sum payable from only one plan (especially if different
interest rate methodologies apply).
Payments not Compensation for Retirement Plan. Separation Pay is not
compensation for Retirement Plan purposes. A bonus or the special payment, if
any, in lieu of an AIP/EIP bonus paid after your Separation Date is also not
compensation for Retirement Plan purposes.
Savings Plan
Any Separation Pay you receive under the Special Separation Program is not Base
Pay and may not be contributed to the Savings Plan. A pro-rata deduction will be
made to the Savings Plan based on the percentage of your monthly base pay you
receive for the month in which your Separation Date occurs. If you have a plan
loan and do not repay it within 45 days of your Separation Date, the loan will
be declared in default and reported as a taxable distribution to the Internal
Revenue Service.
You generally may receive a final distribution from the Savings Plan at any time
after your Separation Date. However, if your account balance is $5,000 or less,
your account balance automatically will be distributed to you soon after your
Separation Date. If, upon reaching age 65, you have not previously elected to
receive your benefits, your account balance will be distributed to you without
regard to its amount. Review the information in the Salaried Savings Plan
section of the current Merck Benefits Book (and applicable summaries of material
modification) for additional information on Receiving a Final Distribution.

13



--------------------------------------------------------------------------------



 



Short Term Disability
Subject to applicable state law, your participation in the Short Term Disability
Plan ends on your Separation Date. If you are disabled and are receiving income
replacement benefits under the Short Term Disability Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Separation Pay paid by the Company under the
Special Separation Program will act as an offset from benefits payable under the
Short Term Disability Plan (meaning the STD benefits will be reduced by
Separation Pay). Where state law does not permit such offsets to be made to STD
benefits (or where the Company in its sole and absolute discretion determines it
is easier for the Company to administer), STD benefits will instead act as an
offset from Separation Pay paid (or payable) by the Company under the Special
Separation Program (meaning Separation Pay will be reduced by the STD benefits).
Travel Accident
Your coverage under the Travel Accident Insurance Plan ends on your Separation
Date.
Vacation Pay
You will be paid for any amount of vacation that you have accrued but not used
as of your Separation Date. Conversely, you must reimburse Merck for any
vacation you used prior to your Separation Date that you had not earned as of
your Separation Date. Any such amounts to be reimbursed may be deducted from
Separation Pay paid pursuant to the Separation Benefits Plan.
Vision
Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.

14



--------------------------------------------------------------------------------



 



* * *
The Special Separation Program described here currently is scheduled to be in
effect for Separations From Service that occur from January 1, 2009 through
December 31, 2011. Merck retains the right (to the extent permitted by law) to
amend or terminate the Special Separation Program and any benefit or plan
described in this brochure (or otherwise) at any time. However, following a
change in control of Merck (as defined in the Change in Control Separation
Benefits Plan), certain limitations apply to Merck’s ability to amend or
terminate this and other benefit plans.
While it has no current intention to do so, Merck also may extend, decrease or
enhance, the Special Separation Program in the future. If you sign and return
the Separation Letter by the Separation Letter Return Date, any later amendment
or termination will not decrease or increase the amount of Separation Pay you
are eligible to receive under the Special Separation Program.
Notwithstanding anything in the Special Separation Program to the contrary,
benefits under the Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. Merck will take any and all steps it determines are necessary, in
its sole and absolute discretion, to adjust benefits under the Special
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.
Payments made on account of separation from service are limited during the six
months following the termination of employment of a “Specified Employee” as
defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Special Separation Program to the
contrary, if a Covered Employee is a “Specified Employee” on his or her
Separation Date, to the extent required by Section 409A of the Internal Revenue
Code of 1986, as amended, no payments will be made during the six-month period
following termination of employment. Instead, amounts that would otherwise have
been paid during that six-month period will be accumulated and paid, without
interest, as soon as administratively feasible following the end of such
six-month period after termination of employment.

15



--------------------------------------------------------------------------------



 



Glossary of Definitions
As used in this document, the following terms have the following meanings.
“Basic Employee Group Term Life Coverage” is the lesser of the amount of the
Separated Employee’s group term life coverage in effect on the Separation Date
or 1x base pay for those who are considered New Format (2x base pay for those
who are considered Old Format).
“Company” or “Merck” means Merck & Co., Inc.
“Credited Service” is as defined in the Retirement Plan.
“Retirement Plan” means the Retirement Plan for Salaried Employees of Merck &
Co., Inc.
“Separation Benefits Plan” means the Merck & Co., Inc. Separation Benefits Plan
for Nonunion Employees
“Separation Date” means a Separated Employee’s last day of employment with
Merck.
“Separated Employees” are certain nonunionized Merck & Co., Inc. employees
(1) who experience a Separation From Service (as that term is defined in the
Separation Benefits Plan) on or between January 1, 2009 through December 31,
2011; and

(2) who, as of their Separation Date, is:

  •   Less than age 49 or     •   At least age 49 but not yet age 64 with less
than nine years of Credited Service

Separated Employees are only those employees who are designated by Merck as
“Separated Employees.” “Separated Employees” do not include employees who
terminate employment in any way that does not constitute a Separation From
Service as determined by Merck, including employees who resign for any reason.
“Separation Letter” means the Company-provided letter that will describe the
Special Separation Program benefits and include a release of claims against the
Company and may include such other terms such as non-solicitation and
non-competition provisions, as the Company determines.
“Separation Letter Return Date” is the date stated in the Separation Letter by
which Separated Employees must sign and return it to the Company.

16



--------------------------------------------------------------------------------



 



“Separation Pay Period” is the number of full or partial workweeks for which a
Separated Employee is being paid Separation Pay.
“Special Separation Program” means the separation benefits that Separated
Employees receive if they sign (and, if a revocation period is applicable to
them, do not revoke) the Separation Letter.

17